Title: To Thomas Jefferson from William Lattimore, 9 April 1805
From: Lattimore, William
To: Jefferson, Thomas


                  
                     Sir,
                     Norfolk, April 9th. 1805.
                  
                  Since my arrival in this place, I received from Messrs. Wm & John Pierce, of the Tombigbee settlement, a talk from the chiefs of the Creek nation, relative to the Island of Nannii Hubb’a, which I have thought it proper to inclose to you.
                  With Sentiments of very great respect I am, Sir, Your obt. Servant.
                  
                     Wm. Lattimore
                     
                  
               